Dear Marshall Guyton:
This office is in receipt of your formal opinion request, which has been assigned to me for research and reply.  By telephone conference and in your correspondence, you relate that a vacancy in the Ouachita Parish Police Jury has recently been created by virtue of the death of a police juror.  You state the remaining unexpired term of the deceased police juror exceeds one year. You further state an interim appointment has been made to fill the vacancy. You inquire whether the law allows this appointee to run as a candidate for this position in the special election to fill the vacancy, called pursuant to LSA-R.S. 18:602.
Our research reflects no statutory provision preventing a person designated interim appointee in the office of police juror from becoming a candidate at the special election called to fill the office for the remainder of the term. We find two previously released opinions from this office addressing the same issue, in which the author reached a similar conclusion.  See Attorney General Opinion Numbers 89-3 and 85-898, copies of which are enclosed.
If we may be of further assistance to you, please contact this office.
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: KERRY L. KILPATRICK Assistant Attorney General
RPI/KLK/0201E